                UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

BRIAN C. WILLIAMS, MARICOL
YUNAIRA TINEO DE LEON, JAIRO
VENSRIQUE LEON DA COSTA, and Case No.: 19-1076
others similarly situated,
                             COMPLAINT FOR VIOLATION OF
      PLAINTIFFS,            THE FEDERAL ANTITRUST LAWS
                             Fed. R. Civ. P. 23
v.
                             JURY TRIAL DEMANDED
THE ESTATES LLC, THE ESTATES
(UT), LLC, THE ESTATES REAL  CLASS ACTION
ESTATE GROUP, LLC, TIMBRA
OF NORTH CAROLINA, LLC,
VERSA PROPERTIES, LLC, RED
TREE HOLDINGS, LLC,
MALDIVES, LLC, TONYA
NEWELL, CAROLYN SOUTHER,
DOES 1 – 100,

    DEFENDANTS.




                                    1



    Case 1:19-cv-01076-CCE-JLW Document 1 Filed 10/18/19 Page 1 of 27
      Plaintiffs Brian C. Williams, Maricol Yunaira Tineo De Leon, and Jairo Vensrique

Leon Da Costa (“Plaintiffs”) for their complaint against the Defendants allege as follows:

                                      SUMMARY

      1.       The Estates is a membership organization (or group of membership

organizations) that has engaged, and continues to engage, in a bid-rigging scheme in

violation of Section 1 of the Sherman Antitrust Act (the “Sherman Act”). Persons, either

individually or through companies that they create, become members of the Estates. As

members, they gain access to a database of properties facing foreclosure in North

Carolina. Members are required to enter into an agreement that only one member may

bid on any given property at any particular foreclosure sale and that no member may out-

bid another.   The Estates notes that this is in part to avoid “negotiating away potential

income.” The Estates is paid a “finders fee” for every property that a member bids on at a

foreclosure sale, and bids are placed on the members’ behalf by the Estates.

      2.       The Plaintiffs, and other similarly situated homeowners and property

owners, lost their homes and properties through the Estates’ illegal bidding practices or

otherwise were deprived of proceeds in excess of the foreclosed debt because when

properties are sold at foreclosure auctions, the proceeds are used to pay off the mortgage

and other debt attached to the property, with any remaining proceeds paid to the

homeowner.

      3.       Each instance of bid rigging engaged in by the Estates, its employees,

contractors, and members constitutes a felony, and is a per se violation of the Sherman


                                            2



      Case 1:19-cv-01076-CCE-JLW Document 1 Filed 10/18/19 Page 2 of 27
Act. The members’ acts constitute a conspiracy under the Act. Homeowners such as the

Plaintiffs suffered serious harm, losing valuable equity in their homes if not their homes

themselves, because of Defendants’ anti-competitive behavior, which distorted the

process in North Carolina foreclosure sales. Defendants unfairly and unjustly profited

from their wrongdoing.

      4.        Defendants are liable to Plaintiffs for violations of Section 1 of the

Sherman Act, unjust enrichment, and unfair and deceptive trade practices under North

Carolina law.

                                           PARTIES

      5.        Plaintiff Brian C. Williams (“Williams”) is a citizen and resident of

Durham County, North Carolina.

      6.        Plaintiff Maricol Yunaira Tineo De Leon (“De Leon”) is a citizen and

resident of Wake County, North Carolina.

      7.        Plaintiff Jairo Vensrique Leon Da Costa (“Da Costa”) is a citizen and

resident of Wake County, North Carolina.

      8.        Defendant The Estates LLC (“Estates NC”) is a North Carolina Limited

Liability Company with its principal office located in Cary, North Carolina.

      9.        Defendant The Estates (UT), LLC (“Estates UT”) is a Utah Limited

Liability Company which does business as The Estates, LLC in Utah, and is registered in

North Carolina as a foreign Limited Liability Company with its principal office located in

Cary, North Carolina.



                                                3



      Case 1:19-cv-01076-CCE-JLW Document 1 Filed 10/18/19 Page 3 of 27
       10.    The Estates Real Estate Group, LLC (“Estates RE”) is a Utah Limited

Liability Company which does business as The Estates, LLC in Utah, and is registered in

North Carolina as a foreign Limited Liability Company with its principal office located in

Greensboro, North Carolina.

       11.    Defendant Timbra of North Carolina, LLC (“Timbra”) is a North Carolina

Limited Liability Company with its principal office located in Cary, North Carolina.

       12.    Defendants Estates NC, Estates UT, Estates RE and Timbra are collectively

referred to in this Complaint as the “Estates Defendants.”

       13.    Upon information and belief, Defendant Tonya Newell (“Newell”) is a

citizen and resident of Wake County, North Carolina.

       14.    Upon information and belief, Newell served as what the Estates Defendants

call an “Acquisition Assistant” and was responsible for paying the deposits on certain of

the rigged bids.

       15.    Upon information and belief, Defendant Carolyn Souther (“Souther”) is a

citizen and resident of Union County, North Carolina.

       16.    Upon information and belief, Souther is a member of the Estates and

actively engaged in the bid rigging conspiracy described herein.

       17.    Defendant Versa Properties, LLC (“Versa”) is a North Carolina Limited

Liability Company with its principal office located in Garner, North Carolina.

       18.    Defendant Red Tree Holdings, LLC (“Red Tree”) is a North Carolina

limited liability company with its principal office in Concord, North Carolina.



                                             4



      Case 1:19-cv-01076-CCE-JLW Document 1 Filed 10/18/19 Page 4 of 27
      19.      Defendant Maldives, LLC (“Maldives”) is a North Carolina Limited

Liability Company with is principal office located in Garner, North Carolina.

      20.      Defendants Doe 1 – 100 are various conspirators in the Estates’ big rigging

scheme whose names will be uncovered in discovery, including:

            a. Members of the Estates, like Defendant Souther who have entered into a

               bid-rigging agreement regarding foreclosures in North Carolina with the

               Estates and each other;

            b. Other Acquisition Assistants who, like Defendant Newell, placed anti-

               competitive bids on behalf of the members of the Estates;

            c. Limited liability companies that, like Defendants Versa, Maldives and Red

               Tree, were set up at the direction of the Estates and were the high bidders at

               foreclosure auctions as a result of their bid-rigging agreement with the

               Estates and its members;

            d. Other individuals and businesses that were involved in structuring the

               Estates scheme, coordinated the bid rigging, and profited from the

               perpetuation of the scheme.


                             JURISDICTION AND VENUE

      21.      Plaintiffs institute this action under the private enforcement provisions of

the Clayton Act, 15 U.S.C. §§ 15 and 16, for damages and to secure injunctive relief

against Defendants for violation of Section 1 of the Sherman Act, 15 U.S.C. § 1.




                                              5



      Case 1:19-cv-01076-CCE-JLW Document 1 Filed 10/18/19 Page 5 of 27
       22.    Plaintiffs invoke the jurisdiction of this Court pursuant to 28 U.S.C. §§

1331 and 1337 and 15 U.S.C. §§ 15 and 16.

       23.    Plaintiffs further assert supplemental jurisdiction of this Court over the

causes of action that arise under the laws of the State of North Carolina, particularly

Unfair and Deceptive Trade Practices under Chapter 75 of the North Carolina General

Statutes.

       24.    Venue is proper in this Court pursuant to 15 U.S.C. §§ 22 and 26 and 28

U.S.C. § 1391(b) – (d) because the unlawful practices are alleged to have been committed

in this District, Defendants regularly conduct business in this District, at least one

Defendant has its principal office in this District, and at least one Plaintiff resides in this

District.


                                           FACTS

A.     The Estates and Bid-Rigging

       25.    The Estates Defendants solicit investments from individuals and businesses

across North Carolina to take part in a “system” that coordinates bidding on foreclosures

in North Carolina.

       26.     The Estates Defendants maintain an online database of properties facing

foreclosure in North Carolina (the “Estates Database”). According to the Timbra, LLC

Wholesale Buyer Licensing Agreement (the “Timbra Agreement”), Defendant Timbra

provides access to the Estates Database through a contractual arrangement with Estates

NC and/or Estates UT. A copy of the Timbra Agreement is attached as Exhibit 1.


                                              6



      Case 1:19-cv-01076-CCE-JLW Document 1 Filed 10/18/19 Page 6 of 27
       27.      Upon information and belief, the Estates Database provides a broad range

of real estate and related information that is compiled from public information. The

Estates Database includes real estate data along with the Estates Defendants’ opinions on

the properties, such as the potential equity in the property and potential profits from a

purchase at a foreclosure sale.

       28.      Pursuant to the Timbra Agreement, the Estates Defendants receive the

following different types of fees or compensation involved with the acquisition of any

property through the Estates Database:

             a. Monthly User Fee – a monthly user fee of $99.97 for the first county and

                $50.00 per month for each additional county;

             b. Acquisition Fee to Timbra – Timbra receives an acquisition fee for any

                properties acquired from the Estates Database;

             c. Profit Splits – There are several profit-sharing arrangements between the

                Estates Defendants and the members, with “simple” transactions – defined

                as a simple bid with no strategy and simple offer – having a profit split of

                2/3 to the Member and 1/3 to the Estates Defendants.

       29.      Persons who have contracted with the Estates to obtain information about

properties being sold at foreclosure and who agree to bid on those properties through the

Estates are referred to in this Complaint as “Members” of the Estates.

       30.      Members relinquish control over their ability to freely bid on foreclosure

properties in exchange for being part of this scheme. The Estates Defendants and Estates



                                              7



      Case 1:19-cv-01076-CCE-JLW Document 1 Filed 10/18/19 Page 7 of 27
UT Manager Craig Brooksby “coach” all of the Members through the bidding and

acquisition process.

       31.    Upon information and belief, Members are required to use real estate agents

and/or brokers who are selected by the Estates. If Members want to use outside agents

and/or brokers, then the Estates must approve them.

       32.    Upon information and belief, Members are required to use closing attorneys

selected by the Estates.

       33.    Members of the Estates are required to establish separate companies to

participate in each foreclosure sale.

       34.    In some cases there are companies established for the sole purpose of

placing a bid and a second company to actually purchase the property.

       35.    Upon information and belief this fragmented structure is designed both to

mask the involvement of the Estates in the transaction and to make it difficult to

discovery the coordinated nature of the bidding at numerous foreclosures.

       36.    Carolyn Souther, a Member, has testified under oath in another proceeding

that all Members enter into a non-compete agreement. A copy of relevant portions of

Souther’s testimony quoted in this Complaint at Paragraphs 39 to 44 is attached as

Exhibit 2.

       37.    Under the terms of the Timbra Agreement, the Members are given access to

multiple properties facing foreclosure.

       38.    However, under its agreement with its Members, the Estates prohibits more

than one Member from bidding on a given foreclosure.

                                            8



      Case 1:19-cv-01076-CCE-JLW Document 1 Filed 10/18/19 Page 8 of 27
         39.     Souther, in testimony given under oath in another proceeding, described the

bid-rigging process in some detail:

                 Q. Does The Estates coordinate which properties get bidded on, is
                 that done through the database?

                 A. No, the database simply gives us properties.

                 Q. What happens if three investors want to bid on a property?

                 A. I don't know. If I want to bid on something, and someone else
                 says, I want to bid, one of us needs to back down.

                 Q. What do you mean back down?

                 A. I don't want to bid -- if I know somebody -- even way back, if I
                 knew that someone wanted to buy a property and I did as well, I'll
                 say no, you take this one, I'll go work on another one. So, we're
                 not bidding against, again, my friend.1

                 …

                 Through The Estates -- I know what you're asking. You're saying
                 through The Estates is it -- So, we know if one us is bidding on a
                 property, then the others go back for another, or we find a
                 different property.

         Souther Deposition 57:6-22, 58:7-11.

         40.     Souther also testified:

                 Q. Is there any requirement if you get information on a property
                 from The Estates database, that you tell The Estates that this is
                 where you learned about it?

                 A. Yeah, if I find a property through The Estates, then I am going to
                 pay a finders fee for that, that's part of my commitment to them.

                  Q. And part of your commitment is that you're not going to bid on
                 a property with another Estates member, against another member?

1
    All emphasis is added unless otherwise noted.
                                                    9



         Case 1:19-cv-01076-CCE-JLW Document 1 Filed 10/18/19 Page 9 of 27
             A. Right.
             …

             A. I will not bid against someone else bidding on The Estates. If
             somebody else finds the property, I will not go in and bid against
             them.

             Q. Is that something that you're prohibited from doing?

             A. It's an agreement that we make within The Estates.

             …

             A. If I did want to bid on it, I would call that person, and I have,
             to say are you still interested in this particular property, in which
             case they might say, no, I'm not, and go for it. And I'll say okay.
             Or they'll say, I am. And I'll say, let me know if you decide against
             it.

Souther Deposition 59:6-16, 102:12-18, 102: 21-103:2.

      41.    Souther expressly testified about how bid prices were coordinated:

             Q. Approximately, how many people are in The Estates that you
             would discuss such a bid; are going to do this, or are you not going
             to do this with?

             A. I'm not sure I understand.

             Q. Whenever you're talking about the people you're not going to bid
             against, are you talking about five people, ten people, 100 people?

             A. There might be two interested in a property. If it's a nice
             property, and it looks like it would renovate and flip easily, there
             might be four or five people interested in that property. Everybody
             in the room might be interested in a property if it's a great
             investment.

             …

             Q.    You talked about just you, personally, despite whatever
             agreement, wouldn't bid on a property that someone else was

                                             10



     Case 1:19-cv-01076-CCE-JLW Document 1 Filed 10/18/19 Page 10 of 27
             interested in, and you would talk to them about it?

             A. Yes.

             Q. Was that because you didn't want to unnecessarily drive the
             price up for them?

             A. Nothing to do with it.

             Q. Why --

             A. If they say, like on this HOA, they say, I'm only willing to bid
             $10,000 for it, then at the point they hit the 10,000, and they're not
             going higher, I can call and say, are you still not interested. And
             they'll say, no, I'm done.
                     In that case I'll ask Tonya to go bid on my behalf.

Souther Deposition at 103:2-16, 108:15 – 109:5.

      42.    She also testified:

             Q. Do[es] [The Estates] have to approve, saying yes, no, you can go
             bid on this property because they cleared it in terms of the other
             investors?

             A. Again, we don't cross bids. If someone is interested in a
             property, I'm not going to bid against them, or will they bid against
             me. That's probably within the organization.

Souther Deposition at 99:16-23.

      43.    Information regarding who is bidding can be entered into the Estates

Database so that other members can track who has and has not bid.

      44.    There is constant communication about who is bidding on what property:

             A. Again, we talk a lot, so we know who is working on what
             properties. That's one of the reasons for having our meetings. We
             talk about what properties, so if someone brings up a specific
             property, we understand that's the one they are pursuing.
             …


                                           11



     Case 1:19-cv-01076-CCE-JLW Document 1 Filed 10/18/19 Page 11 of 27
              Q. Does The Estates itself offer advice; in other words, in our
              opinion, a good price to bid on this property would be X?

              A. Sure, we all offer advice.

Souther Deposition 58:25 – 59:5, 60:7 – 10.

       45.    For example, on October 4, 2017, Souther sent an email to Newell in which

she expressed concern that she might not have properly indicated in the Estates database

that she intended to purchase a 20307 Southshore Dr., Cornelius, NC:

              I have been working this property over a week, and just realized that
              I may not have hit BUY as I could not find my BUY IT email. So, I
              hit BUY to make sure I was in position, and it came up 2nd position.
              Am I in 1st AND 2nd, or is someone else ahead of me?

A copy of Souther’s email is attached as Exhibit 3.

       46.    Newell responded:

              I looked on Huchens [a foreclosure law firm] website. They post
              there [sic] sales for 2 months out. It is not listed as active sale or
              coming up through end of NOV at this time. (emphasis added).

       47.    Souther’s email demonstrates that the Estates, through its database, permits

members to indicate their desire to bid, and it ranks potential bidders.

       48.    On two other properties, Souther emailed Newell on January 18, 2018 to

indicate her interest:

              I have hit BUY on a tax sale, 42 Walter Ashe as well as a property
              sale on 18 Jasmine Ln. Both in Sylva.

              I need to drive both so am not ready to bid tomorrow. Both go to
              sale tomorrow, so will plan to upset them.

A copy of Souther’s email is attached as Exhibit 4.



                                              12



     Case 1:19-cv-01076-CCE-JLW Document 1 Filed 10/18/19 Page 12 of 27
       49.    After she investigated the sale, Souther emailed Newell to tell her “I bid

10K on jasmine thinking it was a tax sale, but will bid higher.” Souther’s email is

attached as Exhibit 5.

       50.    Once it is determined which Member of the Estates will be the winning

bidder on a particular piece of property, the bid deposit is paid to the Estates.

       51.    Defendant Tonya Newell is, upon information and belief, one of several

“Acquisition Assistants.” Newell’s job is to attend foreclosure sales and place the sole

bid for the Member who was chosen as the bidder for that particular property.

       52.    Upon information and belief, North and South Carolina are split between

three “Acquisition Assistants” – Newell, Sharon Pompey and Lynn Pinder.

       53.    By having Newell and the other Acquisition Assistants place bids, the

Estates ensures that its bid-rigging arrangement will be successful.

       54.    Upon information and belief, both Newell and the Estates receive

commissions if the bid placed by Newell is successful.

B.     The Nature of the Conspiracy

       55.    All of the Defendants, including Does 1 – 100, have participated as co-

conspirators of the Estates Defendants and have performed acts in furtherance of the

conspiracy. All Defendants are jointly and severally liable for the acts of their co-

conspirators whether or not they have been named in this Complaint.

       56.    The Defendants entered into a contract or contracts and engaged in a

combination in restraint of trade including, but not limited to, purchasing membership in



                                              13



     Case 1:19-cv-01076-CCE-JLW Document 1 Filed 10/18/19 Page 13 of 27
the Estates Defendants, paying fees to the Timbra website/database, and/or working in

concert to bid (or refrain from bidding) on foreclosure properties.

C.     The Williams Foreclosure

       57.    Plaintiff Williams is the owner of a Townhome located at 344 Red Elm

Drive, Durham, NC 27713, North Carolina (the “Williams Property”).

       58.    On or about August 8, 2015, the Elm Grove Townhome Association, Inc.

(“Elm Grove”) filed a claim of lien in Durham County District Court at 15 M 1124.

       59.    On or about July 19, 2016, the substitute trustee, filed a Notice of Hearing

to Foreclose Elm Grove’s Claim of Lien, in Durham County Case No. 16 SP 712.

       60.    After several continuances, Elm Grove sold the property in foreclosure on

May 23, 2019.

       61.    Defendant Versa, which was formed on May 22, 2019, the day before the

foreclosure sale, was the highest bidder at the sale. A copy of the bid is attached as

Exhibit 6.

       62.    Upon information and belief, Versa is either a Member of the Estates or

was formed by a Member at the direction of the Estates for the purpose of purchasing the

Williams Property at foreclosure.

       63.    Upon information and belief, the Williams Property was listed in the

Estates Database.

       64.    Upon information and belief, Versa or the members of that LLC learned

that the Williams Property was being foreclosed on and would be available for sale

through the Estates Database.

                                            14



     Case 1:19-cv-01076-CCE-JLW Document 1 Filed 10/18/19 Page 14 of 27
       65.    Upon information and belief, Versa or the members of that LLC entered

into an agreement with the Estates and its other Members that only one Member could

bid on the Williams Property.

       66.    Upon information and belief, Versa or the members of that LLC were

determined to be the Member of the Estates who was permitted to bid on the Williams

Property.

       67.    Upon information and belief, Versa or the members of that LLC paid the

deposit for the purchase of the Williams Property to the Estates.

       68.    As is indicated on Exhibit 6, Defendant Newell placed the bid and paid the

deposit on behalf of Versa.

       69.    On or about August 2, 2019 Versa purported to assign its bid to Red Tree.

A copy of the assignment is attached as Exhibit 7.

       70.    Upon information and belief, the purchase of the Williams Property by

Versa, the bid placed by Newell, and the assignment to Red Tree were all acts taken

pursuant to a bid-rigging scheme propounded by the Estates.

       71.    Upon information and belief, Versa, Red Tree or the members of that LLC

were required to pay money to Newell and the Estates for their role in the foreclosure.

D.     Effort to extort money from Williams.

       72.    The first notice Mr. Williams received of the sale was an official-looking

document, dated June 26, 2019, called “Notice to Respond,” tacked to his door by

Carolyn Souther, who, upon information and belief, was working on behalf of the

Estates. The document recites a series of obligations that the Plaintiff does not have to the

                                             15



     Case 1:19-cv-01076-CCE-JLW Document 1 Filed 10/18/19 Page 15 of 27
high bidder at a foreclosure sale. A copy of the Notice to Respond is attached as Exhibit

8.

       73.    Souther added a hand-written note to the bottom: “I represent the investor

who recently won your home in the HOA foreclosure action. I may be able to help you

stay in your home. Please call me ASAP to avoid legal proceedings.”

       74.    In her deposition, Souther testified that she had presented similar notices to

other owners of homes that Estates Members had bid on, and that she had written

“something similar” on each notice.       A copy of the relevant portion of Souther’s

deposition is attached as Exhibit 9.

       75.    Although she claims to “represent” the “investor,” Carolyn Souther is

neither a North Carolina licensed real estate broker nor a North Carolina licensed

attorney. From June 26, 2019 until August 2, 2019, Carolyn Souther made several

attempts by both phone calls and text messages to Williams and his family demanding

$50,000 in exchange for Versa walking away from its foresclosure bid.

       76.    On August 2, 2019, Red Tree Holdings LLC attached a similar document to

Plaintiff Williams’ door called a “Notice to Vacate Property.” A copy of the Notice to

Vacate is attached as Exhibit 10.

       77.    At the time this “Notice” was sent to Williams, Williams was the owner

of the property and had every right to live there. The notice falsely claimed that

Williams was required to vacate his own house within ten (10) days.

       78.    In an effort to create a veneer of legitimacy, the notice was signed by

Stephanie Cooper, an attorney, and cites to various state and federal statutes. Not only

                                            16



     Case 1:19-cv-01076-CCE-JLW Document 1 Filed 10/18/19 Page 16 of 27
was this “Notice” not required by law – Red Tree had no legal right to send it. The only

“right” Red Tree had at that point was a contract to pay a bid at a certain price.

       79.    Upon information and belief, the purpose of this notice was to increase the

pressure on Mr. Williams to pay Souther’s demands by falsely making him believe that

he faced immanent eviction.

       80.    Souther used this false notice to increase the pressure on Williams. She

ultimately negotiated her “demand” to $35,000, which she would accept in exchange for

Red Tree walking away from its bid.

       81.    Souther’s negotiations were done in coordination with the Estates and

required Defendant Estates UT Manager Craig Brooksby’s approval. In the Williams

negotiation, she contacted Craig Brooksby to get approval for accepting a counteroffer on

$30,000. A copy of a text to Mbeja Lomotey, a principal of Defendant Maldives,

discussing the negotiation and the need for the Estates’ approval is attached as Exhibit

11.

E.     The DeLeon Foreclosure

       82.    Plaintiffs De Leon and Da Costa are the owners of a Townhome located at

3435 Archdale Dr. Raleigh, North Carolina (the “DeLeon Property”).

       83.    On or about January 31, 2017 the Edgewood Townhomes Association, Inc.

(“Edgewood”) filed a claim of lien in Wake County District Court at 17 M 43.

       84.    On or about April 27, 2017, the substitute trustee filed a Notice of Hearing

to Foreclose Edgewood’s Claim of Lien on the Property in foreclosure proceeding,

Durham County Case No 17 SP 1022.

                                             17



      Case 1:19-cv-01076-CCE-JLW Document 1 Filed 10/18/19 Page 17 of 27
       85.    Edgewood sold the property in foreclosure May 30, 2019.

       86.    Defendant Maldives was the high bidder at the sale. A copy of Maldives’

bid is attached as Exhibit 12.

       87.    Upon information and belief, Maldives is either a Member of the Estates or

was formed by a Member at the Estates’ direction for the purpose of purchasing the Leon

Property at foreclosure.

       88.    Upon information and belief, Maldives or the members of that LLC entered

into an agreement with the Estates and its other Members that only one Member could

bid on the De Leon Property.

       89.    Upon information and belief, Maldives or the members of that LLC were

determined to be the Member of the Estates who was permitted to bid on the De Leon

Property.

       90.    Upon information and belief, Maldives or the members of that LLC paid

the deposit for the purchase of the De Leon Property to the Estates.

       91.    As is shown in Exhibit 12, Defendant Newell placed the bid and paid the

deposit on behalf of Maldives.

       92.    Upon information and belief, the purchase of the De Leon Property by

Maldives and the bid placed by Newell were all acts taken pursuant to a bid-rigging

scheme propounded by the Estates.

F.     Effort to extort money from De Leon and Da Costa.

       93.    The first notice De Leon and Da Costa received of the sale was an official-

looking document, dated June 26, 2019, called “Notice to Respond” tacked to their door

                                            18



     Case 1:19-cv-01076-CCE-JLW Document 1 Filed 10/18/19 Page 18 of 27
by Carolyn Souther, who, upon information and belief, was working on behalf of the

Estates (the “De Leon Notice to Respond”). The document recites a series of obligations

that the Plaintiff does not have to the high bidder at a foreclosure sale. A copy of the

Notice to Respond is attached as Exhibit 13.

       94.     Souther added a hand-written note to the bottom: “I represent the investor

who recently won your home in the HOA foreclosure action. I may be able to help you

stay in your home. Please call me to avoid further legal proceedings.”

       95.     The language on the De Leon Notice to Respond is nearly identical to the

language on the Williams Notice to Respond. And, as noted earlier, Souther admitted

that she had presented similar notices to other owners of homes that Estates Members had

bid on.

       96.     Souther made several attempts by both phone calls and text messages to De

Leon and Da Costa. In a text to their daughter, Souther demanded $80,000 in exchange

for which: “My investor will then walk away giving you clear rights to the home.” A

copy of the text message is attached as Exhibit 14.

       97.     Souther was taught how to approach the Leons and other property owners

and attempt to extract money from them between the bid and purchase of the property by

the Estates:

               Q. Are these meetings [of Members of the Estates] where you first
               learned how to approach a homeowner like the De Leons to
               negotiate?

               A. Yes.



                                            19



     Case 1:19-cv-01076-CCE-JLW Document 1 Filed 10/18/19 Page 19 of 27
                 Q. Is that something Craig Brooksby taught you?

                 A. He was primary in it.

Souther Deposition 53:17-23. A copy of the relevant pages of the Souther deposition are

attached as Exhibit 15.


                                   CLASS ALLEGATIONS

          98.    Plaintiffs repeat and re-allege every allegation above as if fully set forth

herein.

          99.    This class action is brought by Plaintiffs pursuant to Rule 23 of the Federal

Rules of Civil Procedure on behalf of themselves and a class of all persons similarly

situated (the “Class”), defined as follows:

                 All persons and entities whose properties were sold through
                 foreclosure proceedings in North Carolina at which a Member of
                 the Estates was the high bidder and at which the Estates placed
                 the bid deposit on their behalf.

          100.   Excluded from the class are Defendants and their officers and employees

and the judicial officer(s) presiding over this action as well as the members of their

families and staffs.

          101.   Plaintiffs meet the prerequisites of Rule 23(a) to bring this action on behalf

of the Class because:

          a.     Numerosity – Plaintiffs do not know the exact size of the Class or the

identities of the Class members because such information is in the exclusive control of

Defendants. Plaintiffs believe that the Class exceeds 100 individuals and companies



                                               20



     Case 1:19-cv-01076-CCE-JLW Document 1 Filed 10/18/19 Page 20 of 27
whose identities can be readily ascertained from Defendant’s books and records.

Therefore, the Class is so numerous that joinder of all members is impracticable.

       b.     Commonality – Plaintiffs’ claims are based on an agreement among the

Defendants to engage in bid rigging, and all of the Plaintiffs have suffered loss because of

that conspiracy, which is reflected in Defendants’ records. Questions of law and fact are

common to the Class and predominate over any questions affecting only individual

members of the Class. These questions include, but are not limited to:

                  i. Whether Defendants engaged in the bid-rigging scheme alleged in

                     this Complaint;

                 ii. The identity of the co-conspirators;

                 iii. The duration of the conspiracy of alleged in this Complaint;

                 iv. The geographic scope of the conspiracy alleged in this Complaint;

                  v. Whether the alleged conspiracy violated section 1 of the Sherman

                     Act;

                 vi. Whether the conspirators engaged in unfair or deceptive trade

                     practices;

                vii. Whether the conspiracy was unjustly enriched by its acts; and

               viii. The appropriate injunctive relief.

       c.     Typicality – The claims of the named Plaintiffs are typical of the claims of

the Class and do not conflict with the interests of any other members of the Class in that

both the Plaintiffs and the other members of the Class were subject to the same conduct

and suffered the same antitrust injuries..

                                             21



     Case 1:19-cv-01076-CCE-JLW Document 1 Filed 10/18/19 Page 21 of 27
       d.     Adequacy – The named Plaintiffs will fairly and adequately represent the

interests of the Class. Plaintiffs are committed to the vigorous prosecution of the Class

claims and have retained attorneys who are experienced and qualified to pursue this

litigation.

       102.   A class action is superior to other methods for the fast and efficient

adjudication of this controversy. A class action regarding the issues in this case does not

create any problem of manageability.

       103.   This putative class action meets both the requirements of Fed. R. Civ. P.

23(b)(2) and Fed. R. Civ. P. 23(b)(3).

       104.   The Defendants have acted or refused to act on grounds that apply

generally to the Class so that final injunctive relief or corresponding declaratory relief is

appropriate respecting the Class as a whole.

       105.   According to Estates LLC manager Craig Brooksby, looking at just the last

24 properties purchased through this scheme, $55 million was invested, with the

participants netting $7.1 million. A copy is attached as Exhibit 16.

       106.   Based on the potential size of the class, Brooksby’s representations, and

Plaintiffs’ own assessment of damages based on value of the properties lost and improper

profits received, Plaintiffs believe that the amount in controversy exceeds $5 million.

                            FIRST CLAIM FOR RELIEF
                      (Violation of Section 1 of the Sherman Act)

       107.   Plaintiffs incorporate all preceding paragraphs by reference.




                                               22



      Case 1:19-cv-01076-CCE-JLW Document 1 Filed 10/18/19 Page 22 of 27
       108.   Beginning at a time that is not yet known to Plaintiffs, but in any case,

before the events described in this Complaint, Defendants entered into a continuing

agreement, combination, and conspiracy to engage in bid rigging in connection with

foreclosures in North Carolina.

       109.   Such agreement, combination, and conspiracy to engage in bid rigging

constitutes a per se violation of 15 U.S.C. § 1 and is an unreasonable restraint of trade.

       110.   The Defendants’ contract, combination, agreement, understanding, or

concerted action occurred in or affected interstate commerce. Defendants employed the

interstate banking system in order to place the bids. The Estates Database was hosted on

the internet and information was sent across state lines. Defendants Estates UT and

Estates RE are Utah limited liability companies that have engaged with the co-defendants

in anticompetitive conduct in North Carolina. The Defendants’ unlawful conduct was

through mutual understandings, combinations or agreements by, between and among the

Defendants.

       111.   As a direct and proximate result of the Defendants’ conspiracy, Plaintiffs

lost their properties in improper “rigged” foreclosure sales.

       112.   All members of the Class have been injured by Defendants’ conspiracy in

an amount to be determined at trial.

                            SECOND CLAIM FOR RELIEF
                          (Unfair and Deceptive Trades Practices)

       113.   Plaintiffs incorporate all preceding paragraphs by reference.




                                             23



     Case 1:19-cv-01076-CCE-JLW Document 1 Filed 10/18/19 Page 23 of 27
       114.   N.C. Gen. Stat. § 75-1 mirrors the language of the Sherman Act, and

provides, “every contract, combination in the form of trust or otherwise, or conspiracy in

restraint of trade or commerce in the State of North Carolina is hereby declared to be

illegal.”

       115.   N.C. Gen. Stat. § 75-16 provides that if any person shall be injured by

reason of any act or thing done by any other person, firm, or corporation in violation of

the provisions of this Chapter, such person so injured shall have a right of action.

       116.   Plaintiffs have been injured by Defendants’ bid-rigging and therefore have

standing to bring this claim.

       117.   All Defendants were engaged in a conspiracy scheme to promote bid-

rigging.

       118.   All Defendants actions as described in this complaint constituted unfair

trade and deceptive acts or practices pursuant to N.C. Gen. Stat. § 75-1.1.

       119.   As a direct and proximate result of the Defendants bid rigging activities and

unfair and deceptive trade practices, Plaintiffs and others similarly situated have been

damaged in an amount to be proved at trial.

       120.   As a matter of law, Defendants are liable for treble damages pursuant to

N.C. Gen. Stat. § 75-16.

                                THIRD CLAIM FOR RELIEF
                                    (Unjust Enrichment)

       121.   Plaintiffs incorporate all preceding paragraphs by reference.




                                              24



      Case 1:19-cv-01076-CCE-JLW Document 1 Filed 10/18/19 Page 24 of 27
        122.   By obtaining Plaintiffs’ properties at foreclose sales pursuant to their bid

rigging conspiracy, Defendants received a benefit.

        123.   The benefit was not given by Plaintiffs to Defendants gratuitously.

        124.   Because of their illegal conduct, Defendants have received Plaintiffs’

properties under circumstances under which they should not have equitably received

them.

        125.   Defendants have been unjustly enriched by their improper misappropriation

of Plaintiffs’ properties in an amount to be determined at trial.

                                    RELIEF SOUGHT

        WHEREFORE, Plaintiffs respectfully request that this Court:

        1.     Determine that the contract, combination, or conspiracy and the acts done

in furtherance of it are in violation of the Sherman Act, 15 U.S.C. § 1 and Chapter 75 of

the North Carolina General Statutes;

        2.     Pursuant to 15 U.S.C. § 26, preliminarily and permanently enjoin

Defendants and their co-conspirators, including their directors, officers, employees,

agents and all other persons acting or claiming to act on their behalf, from selling any

property purchased at a foreclosure sale in North Carolina, from bidding at any

foreclosure sale in North Carolina, and from engaging in any other contract, combination,

or conspiracy having a similar purpose or effect;

        3.     Determine that this action is a proper class action, certifying Plaintiffs as

class representatives under Rule 23 of the Federal Rules of Civil Procedure and

designating this Complaint as the operable complaint for class purposes;

                                             25



     Case 1:19-cv-01076-CCE-JLW Document 1 Filed 10/18/19 Page 25 of 27
       4.     Award Plaintiffs and the class damages pursuant to 15 U.S.C. § 15 and

interest as required by law;

       5.     Award Plaintiffs and the class compensatory damages;

       6.     Award Plaintiffs and the class treble damages under the Sherman Act and

Chapter 75 of the North Carolina General Statutes;

       7.     Award Plaintiffs and the class the cost of this suit and their reasonable

attorneys’ fees; and

       8.     Grant to Plaintiffs and the class such other and further relief as the Court

may deem just and proper.

    PLAINTIFFS DEMAND A JURY TRIAL ON ALL ISSUES SO TRIABLE.




                                             26



     Case 1:19-cv-01076-CCE-JLW Document 1 Filed 10/18/19 Page 26 of 27
Dated: October 18, 2019
                                   J.C. WHITE LAW GROUP


                                   /s/ James C. White
                                   James C. White, N.C. Bar # 31859
                                   100 Europa Drive, Suite 401
                                   Chapel Hill, NC 27517
                                   jwhite@jcwhitelaw.com
                                   (919) 246-4676
                                   (919) 246-9113 fax

                                   BLUE LLP

                                   Dhamian A. Blue, N.C. Bar # 31405
                                   Daniel T. Blue, III, N.C. Bar # 27720
                                   205 Fayetteville Street, Suite 300
                                   Raleigh, NC 27601
                                   T: (919) 833-1931
                                   F: (919) 833-809
                                   dab@bluellp.com

                                   Attorneys for Plaintiffs Maricol Yunaira Tineo
                                   De Leon and Jairo Vensrique Leon Da Costa




                                     27



     Case 1:19-cv-01076-CCE-JLW Document 1 Filed 10/18/19 Page 27 of 27
